19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 1 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 2 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 3 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 4 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 5 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 6 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 7 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 8 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 9 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 10 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 11 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 12 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 13 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 14 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 15 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 16 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 17 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 18 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 19 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 20 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 21 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 22 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 23 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 24 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 25 of 26
19-23581-rdd   Doc 35-2   Filed 01/07/20 Entered 01/07/20 15:43:58   Exhibit B -
                              Appraisal Pg 26 of 26
